DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1, 3, 5-8 are pending.
Claims 2 and 4 are cancelled. 
Claim 6 is withdrawn from consideration.
Claims 1, 3, 5, and 7-8 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, in line 4, recites, “a holder having a cylindrical shape”, which is not supported by the disclosure. The plain-meaning of “cylindrical” is “having straight parallel sides and a circular or oval cross-section.” Holder 50 is shown, for instance in figure 9, as having a prismatic shape (i.e., where “prism” is defined as “a solid geometric figure whose two end faces are similar, equal, and parallel rectilinear figures and whose sides are parallelograms”). As Applicant is entitled to be their own lexicographer, the shape is described by Applicant as a “rectangular-cylindrical shape” (Specification, page 7, lines 24-28). However, Applicant’s disclosure also includes the common-and-accepted meaning of “cylindrical”. For instance, by the Specification page 4, lines 16-19, the cylindrical bodies 21-24 have a “cylindrical shape”, which is shown in, for example, figure 2 as being cylindrical. Therefore, the scope of the term “cylindrical” is taken as the common-and-ordinary meaning, which does not include the shape of a “rectangular-cylindrical shape”, as used by Applicant. 
Therefore, the limitation “a holder having a cylindrical shape” (Claim 1, line 4) is taken as new matter which is not supported by the originally-filed disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 4, recites, “a holder having a cylindrical shape”, which is unclear because the scope of “cylindrical shape” is indeterminate. As explained above, it is unclear if the scope of the claimed phrase “cylindrical shape” is synonymous with the common-and-ordinary meaning of the term, i.e. “having straight parallel sides and a circular or oval cross-section”; or if the phrase is intended to include the prismatic shape shown for the holder 50 in, e.g., figure 9. For the purposes of examination, the phrase “a cylindrical shape” is interpreted, in light of figure 9, to be: a prismatic shape. 
Claim 8, in lines 5-6, recites, “a trailing end thereof being fixed to the housing”, which is unclear. It is not clear if the phrase (i.e., “thereof”) refers to the “plurality of cylindrical bodies” or to the “plurality of cascaded linear motion guide mechanism”. For the purposes of examination, the phrasing is interpreted to correspond to the latter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. (WO 2017/208872).
Regarding claim 1, Kanda discloses a linear expansion mechanism comprising: a hollow columnar housing (1, 2, 4) having an opening (fig. 3) on a side surface (34) at an upper end (4) of the housing (1, 2, 4); a holder (26) having a cylindrical shape with an internal space (fig. 7A) connected through the opening (fig. 3) to an internal space (fig. 3) of the housing (1, 2, 4), and fixed (via 25) to the housing (1, 2, 4) at (the scope of the term “at” includes “near”) the opening of the housing (1, 2, 4); a linearly expandable arm (5), a rear end of the arm (5) being fixed to the upper end (4) of the housing (1, 2, 4) such that the arm (5) maintains an attitude expanding in a direction orthogonal (RA3/RA4) to an axis (RA1) of the columnar housing (1, 2, 4); and a block train (either 51 or 52) made up of a plurality of blocks (53, 54) coupled (fig. 3) along a coupling direction (RA3/RA4), each of the blocks (51 and/or 52) having a rectangular parallelepiped shape (figs. 5-6), wherein: the block train (51, 52) is accommodated inside (fig. 3) the housing (1, 2, 4) and configured (via 56) to be drawn through the holder (26); wherein the block train (51, 52) is configured (via 56) to be delivered from the housing (1, 2, 4) such that the arm expands (fig. 3), and to be drawn into the housing (1, 2, 4) such that the arm contracts (fig. 3); and wherein, for suppressing deformation of the block train, thereby maintaining the block train (51, 52) in a linear shape (fig. 3 shows the claimed arrangement) inside the arm (5), a leading end of the block train (51, 52) is connected to a front-end (55) of the arm (5), which restricts movement of the block train in horizontal directions (i.e., joints of blocks only bend in one direction as shown in fig. 3), orthogonal to the expanding direction of the arm (i.e., orthogonal to RA3/RA4), and the holder (26) has an inner shape (fig. 7A) fitting with an outer shape of the block (53, 54) so as to allow the block train (51, 52) to pass through the holder (26), while restricting movement of the block train in vertical and horizontal directions, orthogonal to the expanding direction of the arm (fig. 7A clearly shows the claimed arrangement). 

    PNG
    media_image1.png
    540
    618
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    364
    media_image2.png
    Greyscale

Regarding claims 5 and 7, Kanda discloses the linear expansion mechanism according to claim 1, wherein the block train (51, 52) is offset (fig. 3 shows either 51 or 52 are offset from RA3/RA4) with respect to a central axis (RA3/RA4) of the arm (5) expanding in the direction orthogonal to the axis of the columnar housing (fig. 3); wherein the blocks (51, 52) are coupled to each other to comprise a linearly arranged form (fig. 3), in which adjacent blocks are allowed to be respectively rotated about a limited angular range, such that the linearly arranged form is bendable in one direction and non-bendable in an opposite direction (fig. 3). 

Claim Rejections - 35 USC § 103
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (WO 2017/208872), in view of Yahiro (JP 62-148186).
Regarding claims 3 and 8, Kanda discloses the linear expansion mechanism according to claim 1, respectively, wherein a load applied in the coupling direction (longitudinal axis RA3/RA4) is received by the block train (as shown in fig. 3, and by the laws of physics, a load received by 7 along the axis RA3/RA4 will be transmitted to 51, 52); but does not disclose wherein the arm is constituted by a plurality of cylindrical bodies assembled in a multi-stage nested structure, and a tail-end cylindrical body among the plurality of cylindrical bodies is fixed to the housing; loads applied in two directions orthogonal to the coupling direction are received by a plurality of cylindrical bodies assembled in a multi-stage nested structure or a plurality of cascaded linear motion guide mechanism, a trailing end thereof being fixed to the housing. 
Yahiro is in the related field of telescopic feeding and pulling devices and teaches, in at least figure 2, an arrangement of telescoping pipes 9 that enclose a train of chain links 2, where the leading end position of the train of chain links 2 is fixed to the innermost-nested pipe 9. 

    PNG
    media_image3.png
    420
    729
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the telescoping arm arrangement as taught by Yahiro in place of the flexible covering of Kanda (i.e., shown unlabeled in fig. 2), for the expected advantage of better protecting the internals of the arm or better preventing contact between the elements internal to the arm and external to the arm, e.g. a user. 
The limitations are met by the combination as follows: wherein the arm is constituted by a plurality of cylindrical bodies (Yahiro: 9) assembled in a multi-stage nested structure (Yahiro: fig. 2), and a tail-end cylindrical body (Yahiro: 19) among the plurality of cylindrical bodies (Yahiro: 9) is fixed (Yahiro: fig. 2) to the housing; loads applied in two directions orthogonal to the coupling direction are received by a plurality of cylindrical bodies assembled in a multi-stage nested structure (by the arrangement of Yahiro’s figure 9, the cylindrical members 9 will receive loads applied in the directions orthogonal to the extending-axis of 2; for example, a user hitting the extended members 9 in the Y-direction, as shown in fig. 9, will be received by the members 9) or a plurality of cascaded linear motion guide mechanism, a trailing end thereof being fixed to the housing. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                            

/Jake Cook/Primary Examiner, Art Unit 3658